Citation Nr: 1012266	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of left shoulder injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.

3.  Entitlement to a compensable rating for chondromalacia 
patellae of the left knee.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran served on active duty from August 1998 to August 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the RO that 
granted service connection for residuals of left shoulder 
injury, low back strain, and chondromalacia patellae of the 
left knee, and assigned evaluations therefor of 20, 10, and 
0 percent, respectively.  The Veteran seeks higher 
evaluations for all three disabilities.

In May and June 2009, the Veteran was notified of the time 
and place of a Board hearing he requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b).  He failed 
to report, however, and no motion for rescheduling has been 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing has been withdrawn.  
38 C.F.R. § 20.704(d).

The Board's present decision is limited to an adjudication 
of issues #2 and 3, as enumerated above.  For the reasons 
set forth below, the remaining issue on appeal (#1) is being 
REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
manifested by forward flexion of the thoracolumbar spine no 
worse than 67 degrees and a combined range of motion no 
worse than 195 degrees.  His spine is not ankylosed, and his 
disability is not characterized by muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spine contour.

2.  The Veteran's service-connected left knee disability is 
manifested by complaints of pain, particularly when 
descending stairs, and a positive patellar grind test.  
Objectively, he has pain-free extension of the knee to at 
least 2 degrees, and most recently 0 degrees, and pain-free 
flexion to at least 135 degrees.  Repetitive motion is not 
shown to cause any additional loss in terms of pain, 
weakness, fatigue, incoordination, or decreased motion.  

3.  There is no objective evidence of swelling, deformities, 
warmth, tenderness, cellulitis, locking, effusion, 
subluxation, instability, arthritis, or a dislocated 
semilunar cartilage.  The knee is not ankylosed, and he is 
not shown to suffer from any service-connected malunion or 
nonunion of the tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2009).

2.  The criteria for the assignment of a compensable rating 
for chondromalacia patellae of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher disability evaluations for service-
connected low back strain and chondromalacia patellae of the 
left knee.  He says that he has severe, debilitating low 
back pain, including with bending and lifting.  He also 
reports that he has intermittent left knee pain, 
particularly when he goes down stairs.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 
(Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) 
(removing the prior requirement that VA ask the claimant to 
provide any pertinent evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection 
claim; namely, (1) veteran status, (2) existence of a 
disability, (3) a connection between the veteran's service 
and the disability, (4) degree of disability, and 
(5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ordinarily, notice with respect to 
each of these elements must be provided to the claimant 
prior to the initial unfavorable decision by the agency of 
original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claims that are 
currently being adjudicated.  By way of VCAA notice letters 
sent to the Veteran in October 2005, March 2006, and 
December 2008, the RO informed the Veteran of the 
information and evidence required to substantiate his claims 
and of his and VA's respective duties for obtaining the 
information and evidence.  He was also informed of the 
manner in which ratings and effective dates are assigned for 
awards of disability benefits.  Although it appears that the 
totality of the required notice may not have been provided 
until after his claims were initially adjudicated, the 
claims were subsequently re-adjudicated in a January 2009 
statement of the case (SOC), thereby correcting any defect 
in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  Relevant service treatment 
records have been obtained, as have records of relevant 
post-service private and VA medical care.  He has also been 
examined (in November 2005 and January 2009).  The reports 
of those examinations, taken together with other evidence of 
record, contain descriptions of impairment sufficient for 
the proper evaluation of his disabilities.  No further 
development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of 
a schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2009).  To that end, section 4.40 provides that:

The functional loss may be due to 
absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology 
and evidenced by the visible behavior of 
the claimant undertaking the motion.  
Weakness is as important as limitation 
of motion, and a part which becomes 
painful on use must be regarded as 
seriously disabled.  A little used part 
of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity or 
the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2009).  To that end, 
the regulations provide that, when rating disabilities of 
the joints, inquiry will be directed to considerations such 
as:

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, 
etc.).

(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

(c)  Weakened movement (due to muscle 
injury, disease, or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).

(d)  Excess fatigability.
	
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity 
or atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 
(2009) ("The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  The Low Back

Low back strain is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  
A 10 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or if the combined range of motion 
of the thoracolumbar spine is greater than 120 degrees but 
not greater than 235 degrees; or if there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spine contour; or if there is vertebral 
body fracture with loss of 50 percent or more of the height.  
A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  And 
a 50 percent rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine.  ("Unfavorable ankylosis" 
is defined, in pertinent part, as "a condition in which the 
. . . entire thoracolumbar spine . . . is fixed in flexion 
or extension . . .."  See id., Note (5)).  These criteria 
are to be applied irrespective of whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the affected area of the spine, id., and they "are 
meant to encompass and take into account the presence of 
pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or 
injury of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to "the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees.  
Id., Notes (2) and (4).

Following review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular rating in excess of 10 percent 
for the Veteran's low back strain.  The evidence shows that 
the Veteran was examined for VA compensation purposes on two 
occasions in connection with his current claim; in November 
2005 and January 2009.  In November 2005 (just a few months 
after he suffered a reported episode of acute back pain 
while lifting a heavy object at work), he was able to flex 
his spine forward to 67 degrees and had a combined range of 
motion of 195 degrees.  In January 2009, he was able to flex 
his spine forward to 90 degrees and had a combined range of 
motion of 240 degrees.

Although repeated flexion and extension of the spine was 
noted to cause increased pain on testing in November 2005, 
which led to a slight increase in weakness, the Veteran 
denied any associated fatigue, incoordination, or change in 
range of motion at that time.  In addition, while he 
exhibited some tenderness on examination (including in the 
vicinity of L3, L5, the left sacroiliac joint, and his 
paravertebral muscles), and it was noted that pain limited 
his back function moderately at times (he reported 
approximately five episodes of pain in the prior year, three 
of which were "bad"), the Veteran indicated that "[m]ost of 
the time he does not have low back pain."

On the subsequent examination in January 2009, the Veteran 
reported that he had pain with bending and lifting.  
However, he denied incapacitating episodes, flare-ups, 
weakness, radiation of pain down the legs, bowel or bladder 
changes, and problems with repetitive use.  His muscle tone 
was found to be normal, and sensation was intact with a 
negative straight leg raising test.  There was no objective 
evidence of pain on palpation, and the examiner found that 
repetitive motion of the spine resulted in no additional 
loss of function due to pain, fatigue, or lack of endurance.

Neither the reports of the November 2005 and January 2009 
examinations, nor any of other evidence of record, shows 
that the Veteran's low back strain is manifested by muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spine contour, and it is clear from the 
record that his spine is not ankylosed.  Under the 
circumstances-in light of the totality of the evidence-it is 
the Board's conclusion that greater weight of the evidence 
demonstrates that the Veteran's disability picture more 
nearly approximates the criteria required for a 10 percent 
rating, and no more.  The appeal of this issue is denied.

B.  The Left Knee

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2009).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.  (The normal range of motion in the knee is 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.)

Knee disabilities manifested by limitation of extension are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  Ratings of 10, 20, 30, and 40 
percent are warranted when extension is limited to 10, 15, 
20, and 30 degrees, respectively.  The highest evaluation, 
50 percent, is warranted when extension is limited to 45 
degrees.  Id.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  Ratings of 10, 20, and 30 percent, 
respectively, are warranted for slight, moderate, and severe 
recurrent subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 
5256, 5258, 5259, 5262, and 5263 (2009).  Under Diagnostic 
Code 5256, ratings of up to 60 percent are available for 
ankylosis of the knee.  Under Diagnostic Code 5258, a 20 
percent rating may be assigned for dislocation of the 
semilunar cartilage, with frequent episodes of "locking", 
pain, and effusion into the joint.  Under Diagnostic Code 
5259, a 10 percent rating may be assigned for symptomatic 
removal of semilunar cartilage.  Under Diagnostic Code 5262, 
ratings of 10, 20, and 30 percent, respectively, can be 
assigned for malunion of the tibia and fibula with slight, 
moderate, or marked knee or ankle disability.  If there is 
nonunion of the tibia and fibula, with loose motion 
requiring a brace, a 40 percent rating is assigned.  
Finally, Diagnostic Code 5263 provides a single 10 percent 
rating for genu recurvatum, acquired, traumatic, with 
weakness and insecurity in weight-bearing objectively 
demonstrated.

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 
2004) (separate ratings for limitation of flexion and 
extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703-04 (Oct. 22, 1998) (separate ratings for instability 
and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997) (to the same effect).  However, the 
combined evaluation for the affected leg cannot exceed the 
rating for amputation at the elective level, were amputation 
to be performed.  38 C.F.R. § 4.68 (2009).

Following review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a compensable schedular rating for the 
Veteran's service-connected left knee disability.  Although 
the Veteran reports that he has intermittent left knee pain, 
particularly with descending stairs, and he has been noted 
to have a positive patellar grind test, the reports of his 
two VA examinations, dated in November 2005 and January 
2009, show that he has pain-free extension of the knee to at 
least 2 degrees, and most recently 0 degrees; that he has 
pain-free flexion of the knee to at least 135 degrees; and 
that repetitive motion does not cause any additional loss in 
terms of pain, weakness, fatigue, incoordination, or 
decreased motion.  There is no objective evidence of 
swelling, deformities, warmth, tenderness, cellulitis, 
locking, effusion, subluxation, instability, arthritis, or a 
dislocated semilunar cartilage.  The knee is not ankylosed, 
and he is not shown to suffer from any service-connected 
malunion or nonunion of the tibia or fibula, or genu 
recurvatum.  Simply put, there is no evidentiary basis for 
the assignment of a higher evaluation under any of the 
potentially applicable diagnostic codes.  The appeal of this 
issue must also be denied.




C.  Consideration of Staged Ratings

In evaluating the Veteran's claims, the Board has 
specifically considered whether he is entitled to a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is 
the Board's conclusion, however, that the Veteran's low back 
strain and left knee chondromalacia patellae have never been 
more than 10 and zero percent disabling, respectively, since 
the time that the underlying claim for service connection 
was filed in September 2005.  A "staged rating" is not 
warranted.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized 
to refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criteria for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's complaints pertaining to his low 
back and left knee disabilities are fully contemplated by 
the relevant diagnostic criteria, and he recently indicated 
that neither of those disabilities interferes with work or 
daily activities.  See VA examination report dated January 
8, 2009.  There is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 
(2008).



ORDER

A rating in excess of 10 percent for low back strain is 
denied.

A compensable rating for chondromalacia patellae of the left 
knee is denied.


REMAND

Disabilities of the shoulder are rated, in part, on the 
basis of whether the joint affected is part of the "major" 
(i.e., dominant) extremity.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  None of the evidence of record 
clearly indicates which of the Veteran's upper extremities 
is dominant.  That needs to be clarified.

On VA examination in January 2009, the Veteran indicated 
that he had stopped working as a result of left shoulder 
pain.  He reported that he had constant, daily pain, and 
that it was worse with any motion, including any type of 
lifting.

The examiner confirmed that motion in the Veteran's shoulder 
was limited in all planes of motion secondary to complaints 
of pain, and that he had a positive impingement sign.  
However, he did not provide any objective discussion or 
opinion as to the extent to which the Veteran's disability 
impaired his ability to work.  In light of the Veteran's 
statements to the effect that he has stopped working solely 
as a result of service-connected left shoulder pain, 
additional development is required.  See, e.g., 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b), 19.9 (2009); Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Arrange to have the Veteran scheduled 
for an examination of his left shoulder.  
After examining the Veteran, reviewing the 
claims file, and conducting any testing 
deemed necessary, the examiner should 
indicate whether the Veteran's left shoulder 
is his dominant extremity.  The examiner 
should fully describe any and all functional 
deficits associated with the shoulder, and 
should provide a discussion as to the extent 
to which the Veteran's left shoulder 
disability impairs his ability to obtain or 
maintain substantially gainful employment.  
A complete rationale for all opinions must 
be provided.

2.  Thereafter, take adjudicatory action on 
the claim remaining on appeal.  In so doing, 
consider whether the Veteran's left shoulder 
claim should be referred for consideration 
of an extraschedular evaluation.  If the 
benefit sought remains denied, furnish a 
supplemental SOC (SSOC) to the Veteran and 
his representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should 
be returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This remanded issue must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


